Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Marcus D. Walker, Reg. No. 75,542 on 07/11/2022.

This listing of claims will replace all prior versions and listings of claims in the application:
(Currently Amended) A system for training a convolutional neural network (CNN) 
an engine;
a high fidelity knock detection sensor having a first fidelity;
a low fidelity knock detection sensor having a second fidelity, the second fidelity being lower than the first fidelity; and 
an electronic processor, the electronic processor configured to:
receive first data from the high fidelity knock detection sensor, wherein the first data is measured pressure in a combustion chamber of the engine;
receive second data from the low fidelity knock detection sensor, wherein the second data is measured vibrations of an engine block;
map the first data to the second data, wherein the mapping is based at least in part on a temporal correlation of a peak pressure of the first data with the second data, and wherein the peak pressure indicates a corresponding engine knock;
using training data including the mapped data, train the CNN , wherein the CNN comprises:
one or more convolution layers having one or more one-dimensional filters which extracts features from the second data;
one or more pooling layers that reduces invariance in the extracted features; and
a linear activation layer implementing a linear regression function that determines a linear relationship between the extracted features of the second data and the measured pressure in the first data and determines the predicted peak pressure based on the linear relationship;
after training the CNN 
using the third data, determine the predicted peak pressure with the trained CNN ;[[,]] and 
detect engine knock when the predicted peak pressure is less than or equal to a predetermined threshold, wherein the predetermined threshold is based at least in part on the [[a]] linear regression function. 

(Cancelled) 

(Currently Amended) The system according to claim 1[[2]], wherein one-dimensional filters learned by the convolutional neural network extract features associated with a time of the vibrations included in the second 

(Currently Amended) The system according to claim 1[[2]], wherein the layers of the convolutional neural network are fully connected.

(Cancelled) 

(Previously Presented) The system according to claim 1, wherein the system further comprises an ignition and the electronic processor is further configured to:
delay the ignition when engine knock is detected.

(Previously Presented) The system according to claim 1, wherein the electronic processor is configured to map the first data to the second data by:
mapping the peak pressure included in the first data to the vibrations included in the second data.

 (Original) The system according to claim 1, wherein the system further includes an ignition and the electronic processor is further configured to:
update an operating point of the ignition based on the predicted peak pressure.

(Currently Amended) A method for training a convolutional neural network (CNN) 
receiving, with an electronic processor, first data from a high fidelity knock detection sensor, the high fidelity knock detection sensor having a first fidelity, wherein the first data is measured pressure in a combustion chamber of an engine;
receiving, with the electronic processor, second data from a low fidelity knock detection sensor, the low fidelity knock detection sensor having a second fidelity, the second fidelity being lower than the first fidelity, wherein the second data is measured vibrations of an engine block;
mapping, with the electronic processor, the first data to the second data, wherein the mapping is based at least in part on a temporal correlation of a peak pressure of the first data with the second data, and wherein the peak pressure indicates a corresponding engine knock;
using training data including the mapped data, training the CNN  to determine a predicted peak pressure using data from the low fidelity knock detection sensor[[;]], wherein the CNN comprises:
one or more convolution layers having one or more one-dimensional filters which extracts features from the second data;
one or more pooling layers that reduces invariance in the extracted features; and
a linear activation layer implementing a linear regression function that determines a linear relationship between the extracted features of the second data and the measured pressure in the first data and determines the predicted peak pressure based on the linear relationship;
after training the CNN 
using the third data, determining the predicted peak pressure with the trained CNN 
detecting, with the electronic processor, engine knock when the predicted peak pressure is less than or equal to a predetermined threshold, wherein the predetermined threshold is based at least in part on the [[a]] linear regression function. 

(Cancelled) 

(Currently Amended) The method according to claim 9[[10]], wherein one-dimensional filters learned by the convolutional neural network extract features associated with a time of the vibrations included in the second 

(Currently Amended) The method according to claim 9[[10]], wherein the layers of the convolutional neural network are fully connected. 

(Cancelled) 

(Previously Presented) The method according to claim 9, the method further comprising:
delaying an ignition of the engine when engine knock is detected.

(Previously Presented) The method according to claim 9, wherein mapping the first data to the second data includes:
mapping the peak pressure included in the first data to the vibrations included in the second data.

(Original) The method according to claim 9, the method further comprising:
	updating an operating point of an ignition of the engine based on the predicted peak pressure.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 9.

	The closest prior art of record to claims 1 and 9 is Batal et al. (US Patent 9,869,257, cited in the PTO-892 filed 03/24/2022) and Brecq et al. (“A new indicator for knock detection in gas SI engines”, cited in the PTO-892 filed 01/22/2021).

Batal teaches a machine learning model for predicting peak firing pressure in an engine based on a vibration sensor attached to an engine block. The model uses the maximum amplitude of the absolute filtered signal of the vibration sensor to predict peak pressure values and adjust operation of the reciprocating engine based on the predicted peak pressure values.
	Breq teaches a maximum amplitude of pressure oscillation (MAPO) index having different values for heavy knock, low knock, and no knock.

The features, recited in claims 1 and 9, of training a convolutional neural network (CNN) to detect engine knock with accuracy associated with high fidelity knock detection sensors despite using data from a low fidelity knock detection sensor, the system comprising: an engine; a high fidelity knock detection sensor having a first fidelity; a low fidelity knock detection sensor having a second fidelity, the second fidelity being lower than the first fidelity; and an electronic processor, the electronic processor configured to: receive first data from the high fidelity knock detection sensor, wherein the first data is measured pressure in a combustion chamber of the engine; receive second data from the low fidelity knock detection sensor, wherein the second data is measured vibrations of an engine block; map the first data to the second data, wherein the mapping is based at least in part on a temporal correlation of a peak pressure of the first data with the second data, and wherein the peak pressure indicates a corresponding engine knock; using training data including the mapped data, train the CNN to determine a predicted peak pressure using data from the low fidelity knock detection sensor, wherein the CNN comprises: one or more convolution layers having one or more one-dimensional filters which extracts features from the second data; one or more pooling layers that reduces invariance in the extracted features; and a linear activation layer implementing a linear regression function that determines a linear relationship between the extracted features of the second data and the measured pressure in the first data and determines the predicted peak pressure based on the linear relationship; after training the CNN, receive third data from the low fidelity knock detection sensor, wherein the third data is a signal of the low fidelity knock detection sensor that corresponds to measurements of the engine in a time domain; using the third data, determine the predicted peak pressure with the trained CNN; and detect engine knock when the predicted peak pressure is less than or equal to a predetermined threshold, wherein the predetermined threshold is based at least in part on the linear regression function when taken in the context of the claim as a whole were not uncovered in the prior art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                         

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127